   4:20-cv-03052-JMG-CRZ Doc # 20 Filed: 11/19/20 Page 1 of 1 - Page ID # 76




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RANDY WELLS, an individual;

                     Plaintiff,                              4:20CV3052

       vs.
                                                               ORDER
NUTRIEN AG SOLUTIONS, INC., a
Delaware corporation;

                     Defendant.


       This matter is before the court upon the notice of death of Plaintiff Randy
Wells. In accordance with Fed. R. Civ. P. 25(a)(1), Plaintiff has moved for
substitution requesting that decedent’s wife, as personal representative of
Plaintiff’s estate, be the named plaintiff. (Filing No. 19). The court considered this
matter during a telephone conference on November 17, 2020, and Plaintiff’s
motion is unopposed.

      Accordingly,

      IT IS ORDERED:
      1)     The Plaintiff's motion, (Filing No. 19), is granted as follows.
             a.      The named plaintiff is now Jordan R. Wells, Personal
                     Representative of the Estate of Randy J. Wells;

             b.      the caption on all docket filings hereafter shall reflect this
                     substitution of parties; and

             c.      the clerk shall correct the court’s docket accordingly.

      Dated this 19th day of November, 2020.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
